

Exhibit 10.4
ALLEGION PLC
INCENTIVE STOCK PLAN OF 2013


STOCK OPTION AWARD AGREEMENT
FOR NON-U.S. PARTICIPANTS
DATED AS OF [GRANT DATE] (“GRANT DATE”)


Allegion plc (the “Company”) hereby grants to [insert name] (“Participant”) a
non-qualified stock option (the “Option”) to purchase [insert number of shares
subject to Option] ordinary shares of the Company (the “Shares”) at an exercise
price of US$[insert option price] per Share, pursuant to and subject to the
terms and conditions set forth in the Company’s Incentive Stock Plan of 2013
(the “Plan”) and to the terms and conditions set forth in this Stock Option
Award Agreement (the “Award Agreement”), including any appendix to the Award
Agreement for Participant’s country (the “Appendix”). Unless otherwise defined
herein, the terms defined in the Plan shall have the same meanings in this Award
Agreement.
1.Vesting and Exercisability. Participant’s right to purchase Shares subject to
the Option shall vest [insert vesting schedule] of the Grant Date, subject to
Participant’s continued employment with the Company or an Affiliate on each such
anniversary. Subject to the provisions below, the term of the Option shall be 10
years from the Grant Date. Participant’s rights with respect to the Option after
termination of Participant’s employment shall be as set forth below:
(a)If Participant’s employment terminates by reason of voluntary resignation or
a performance based termination, (including, but not limited to, poor
performance or fit with the Company and/or an Affiliate or behavior or results
that are incompatible with continued employment), Participant’s right to
exercise vested Options will expire 90 days following termination of active
employment and all unvested Options shall be cancelled as of the date of
termination of active employment.
(b)    If Participant’s employment terminates involuntarily by reason of a group
termination (including, but not limited to, terminations resulting from sale of
a business or division, outsourcing of an entire function, reduction in
workforce or closing of a facility) (a “Group Termination Event”), any unvested
Options that would have vested within 12 months following such termination of
active employment shall become fully vested, all other unvested Options shall be
cancelled as of the date of termination of active employment and all vested
Options shall remain exercisable for 3 years following termination of active
employment.
(c)    If Participant’s employment terminates involuntarily by reason of job
elimination, substantial change in the nature of Participant’s position or job
relocation, Participant shall have 1 year from the date of termination of active
employment to exercise vested Options and all unvested Options will be cancelled
as of the date of termination of active employment.
(d)    If Participant’s employment terminates due to disability, all unvested
Options shall vest as of the date of such termination of employment and vested
Options shall remain exercisable for 3 years following termination of
employment.
(e)    Notwithstanding the provisions of Section 1(a) through (d) above, if
Participant’s employment terminates after attainment of age 55 with at least 5
years of service (“Retirement”), all unvested Options shall continue to vest
according to their original vesting schedule and Participant shall have 5 years
from the date of termination of active employment to exercise all vested
Options.

1



--------------------------------------------------------------------------------



(f)    Notwithstanding the provisions of Section 1(e) above, if Participant’s
employment terminates due to death, all unvested Options shall vest as of the
date of such termination of employment and vested Options shall remain
exercisable for 3 years following termination of employment.
(g)    Notwithstanding the provisions of Section 1(a) through (e) above, if
Participant’s employment terminates due to an Involuntary Loss of Job that
occurs between the Grant Date and the first anniversary of completion of the
Allegion Spinoff (i.e., December 1, 2014), any unvested Options shall become
fully vested as of the date of such termination of employment and all vested
Options shall remain exercisable for 3 years from the date of such termination
of employment; however, if Participant has attained age 55 with at least 5 years
of service as of such date, all vested Options shall remain exercisable for
5 years from the date of such termination of employment.
(h)    In the event Participant’s employment is terminated for cause, all
Options, whether vested or unvested, shall be cancelled immediately upon
termination of active employment. For purposes of this Section 1(h), “cause”
shall mean (i) any action by Participant involving willful malfeasance or
willful gross misconduct having a demonstrable adverse effect on the Company or
an Affiliate; (ii) Participant being convicted of a felony under the laws of the
United States or any state or district (or the equivalent in any foreign
jurisdiction); or (iii) any material violation of the Company’s code of conduct,
as in effect from time to time.
(i)    In no event shall any portion of the Options be exercisable more than 10
years after the Grant Date.
2.    Definitions.
(a)    Allegion Spinoff shall mean the spinoff of Ingersoll-Rand plc’s
commercial and residential security business to the Company.
(b)    Cause, for purposes of Section 2(c) below, shall mean (i) any action by
Participant involving willful malfeasance or willful gross misconduct having a
demonstrable adverse effect on the Company or an Affiliate; (ii) substantial
failure or refusal by Participant to perform his or her employment duties, which
failure or refusal continues for a period of 10 days following delivery of
written notice of such failure or refusal to Participant by the Company or an
Affiliate; (iii) Participant being convicted of a felony under the laws of the
United States or any state or district (or the equivalent in any foreign
jurisdiction); or (iv) any material violation of the Company’s code of conduct,
as in effect from time to time.
(c)    Good Reason shall mean (i) a substantial diminution in Participant’s job
responsibilities or a material adverse change in Participant’s title or status
(however, performing the same job for a smaller organization following the
Allegion Spinoff shall not constitute Good Reason); (ii) a reduction of
Participant’s base salary or target bonus (however, a reduction of Participant’s
base salary or target bonus shall not constitute Good Reason if there is a
broad-based reduction in the base salary or target bonus applicable to employees
in the Company or an Affiliate) or the failure to pay Participant’s base salary
or bonus when due or the failure to maintain on behalf of Participant (and his
or her dependents) benefits which are at least comparable in the aggregate to
those in effect prior to the completion of the Allegion Spinoff; or (iii) the
relocation of the principal place of Participant’s employment by more than
35 miles from Participant’s principal place of employment immediately prior to
the completion of the Allegion Spinoff; however, any of the events described in
clauses (i)‑(iii) above shall constitute Good Reason only if the Company (or an
Affiliate, if applicable) fails to cure such event within 30 days after receipt
from Participant of written notice of the event which constitutes Good Reason;
and such Participant shall cease to have a right to terminate due to Good Reason
on the 90th day following the later of the occurrence of the event or
Participant’s knowledge thereof, unless Participant has given the Company
written notice thereof prior to such date.

2



--------------------------------------------------------------------------------



(d)    Involuntary Loss of Job shall mean, with respect to any Participant, the
termination of such Participant’s employment with the Company or an Affiliate
(i) by the Company or an Affiliate without Cause, or (ii) by Participant with
Good Reason, unless, with respect to both (i) and (ii), the Company can
reasonably demonstrate that such occurrence is not substantially related to, or
as a result of, the Allegion Spinoff.
3.    Responsibility for Taxes. Participant acknowledges that, regardless of any
action taken by the Company or, if different, Participant’s employer (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to Participant’s participation in the Plan and legally applicable to
Participant (“Tax-Related Items”) is and remains Participant’s responsibility
and may exceed the amount actually withheld by the Company or the Employer.
Participant further acknowledges that the Company and the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option; and (b) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Option to reduce or eliminate Participant’s liability for Tax-Related Items or
achieve any particular tax result. Further, if Participant is subject to
Tax‑Related Items in more than one jurisdiction between the Grant Date and the
date of any relevant taxable or tax withholding event, as applicable,
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable,
Participant will pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:
(i)
withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer;

(ii)
withholding from proceeds of the sale of Shares acquired upon exercise of the
Option either through a voluntary sale or through a mandatory sale arranged by
the Company (on Participant’s behalf pursuant to this authorization without
further consent);

(iii)
requiring Participant to tender a cash payment to the Company or an Affiliate in
the amount of the Tax-Related Items; and/or

(iv)
withholding in Shares to be issued upon exercise of the Option;

provided, however, that if Participant is a Section 16 officer of the Company
under the Act, then the Committee (as constituted to satisfy Rule 16b-3 of the
Act) will determine the method of withholding from alternatives (i) – (iv) above
and, if the Committee does not exercise its discretion prior to the applicable
withholding event, then Participant will be entitled to elect the method of
withholding from alternatives (i) – (iv) above.
Depending on the withholding method, the Company may withhold for Tax-Related
Items by considering applicable minimum statutory withholding amounts or other
applicable withholding rates, including maximum applicable rates, in which case
Participant will receive a refund of any over-withheld amount in cash and will
have no entitlement to the equivalent amount in Shares. The Company may refuse
to honor the exercise of the Option or refuse to issue or deliver the Shares or
the proceeds of the sale of Shares, if Participant fails to comply with his or
her obligations in connection with the Tax-Related Items.

3



--------------------------------------------------------------------------------



4.    Nature of Grant. In accepting the Option, Participant acknowledges,
understands and agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be amended, altered or discontinued by the Company at any
time, to the extent permitted by the Plan;
(b)    the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, or benefits
in lieu of options, even if options have been granted in the past;
(c)    all decisions with respect to future option grants, if any, will be at
the sole discretion of the Company;
(d)    Participant is voluntarily participating in the Plan;
(e)    the Option and the Shares subject to the Option are not intended to
replace any pension rights or compensation;
(f)    the Option and the Shares subject to the Option, and the income and value
of same, are not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;
(g)    the Option grant and Participant’s participation in the Plan will not
create a right to employment or be interpreted as forming an employment or
service contract with the Company, the Employer or any Affiliate and will not
interfere with the ability of the Company, the Employer or any Affiliate, as
applicable, to terminate Participant’s employment or service relationship (if
any);
(h)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty; if the Shares subject to the Option do not
increase in value, the Option will have no value; if Participant exercises the
Option and acquires Shares, the value of such Shares may increase or decrease,
even below the exercise price;
(i)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from Participant ceasing to provide
employment or other services to the Company or the Employer (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where Participant is employed or the terms of
Participant’s employment agreement, if any) or from cancellation of the Option
or recoupment of any financial gain resulting from exercise of the Option as
described in Section 6 below and, in consideration of the grant of the Option to
which Participant is otherwise not entitled, Participant irrevocably agrees
never to institute any claim against the Company or the Employer, waives the
ability, if any, to bring any such claim and releases the Company, the Employer
and any Affiliate from any such claim; if, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, Participant will be deemed irrevocably to have agreed
not to pursue such claim and agrees to execute any and all documents necessary
to request dismissal or withdrawal of such claims;
(j)    in the event of termination of Participant’s employment or other services
(for any reason whatsoever, whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where Participant is employed or
the terms of Participant’s employment agreement, if any), Participant’s right to
vest in the Option under the Plan, if any, will terminate effective as of the
date that Participant is no longer actively providing services, or will be
measured with reference to such date in the case of a Group Termination Event, a
termination described in Section 1(c) above, Involuntary Loss of Job, Retirement
or termination due to death or disability, and will not be extended by any
notice period (e.g., active service would not include any contractual

4



--------------------------------------------------------------------------------



notice period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where Participant is employed or the terms
of Participant’s employment agreement, if any); furthermore, in the event of
termination of Participant’s employment or other services (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where Participant is employed or the terms of
Participant’s employment agreement, if any), Participant’s right to exercise the
Option after termination of employment, if any, will be measured with reference
to the date that Participant is no longer actively providing services and will
not be extended by any notice period; the Committee shall have the exclusive
discretion to determine when Participant is no longer actively providing
services for purposes of this Option grant (including whether Participant may
still be considered to be providing services while on an approved leave of
absence);
(k)    unless otherwise provided in the Plan or by the Company, in its
discretion, the Option and the benefits evidenced by this Award Agreement do not
create any entitlement to have the Option or any such benefits transferred to,
or assumed by, another company nor to be exchanged, cashed out or substituted
for, in connection with any corporate transaction affecting the Shares; and
(l)    neither the Company, nor the Employer nor any Affiliate will be liable
for any foreign exchange rate fluctuation between Participant’s local currency
and the United States Dollar that may affect the value of the Option or of any
amounts due to Participant pursuant to the exercise of the Option or the
subsequent sale of any Shares acquired upon exercise.
5.    Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in the Award Agreement and any other Option grant
materials by and among, as applicable, the Employer, the Company and any
Affiliate for the exclusive purpose of implementing, administering and managing
Participant’s participation in the Plan.
Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all Options
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in Participant’s favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Data”).
Participant understands that Data may be transferred to UBS, or such other stock
plan service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan. Participant understands that the recipients of Data may be located in
the United States or elsewhere, and that the recipients’ country (e.g., the
United States) may have different data privacy laws and protections than
Participant’s country. Participant understands that he or she may request a list
with the names and addresses of any potential recipients of Data by contacting
his or her local human resources representative. Participant authorizes the
Company, UBS and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer Data, in electronic or other
form, for the sole purpose of implementing, administering and managing
Participant’s participation in the Plan. Participant understands that Data will
be held only as long as is necessary to implement, administer and manage
Participant’s participation in the Plan. Participant understands that he or she
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
Participant’s local human resources representative. Further, Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If Participant does

5



--------------------------------------------------------------------------------



not consent, or if Participant later seeks to revoke his or her consent,
Participant’s employment status or service and career with the Employer will not
be adversely affected; the only adverse consequence of refusing or withdrawing
consent is that the Company would not be able to grant the Option or other
equity awards to Participant or administer or maintain such awards. Therefore,
Participant understands that refusing or withdrawing his or her consent may
affect his or her ability to participate in the Plan. For more information on
the consequences of Participant’s refusal to consent or withdrawal of consent,
Participant understands that he or she may contact his or her local human
resources representative.
6.    Recoupment Provision.     In the event that Participant commits fraud or
engages in intentional misconduct that results in a need for the Company to
restate its financial statements, then the Committee may direct the Company to
(i) cancel any outstanding portion of the Option and (ii) recover all or a
portion of the financial gain realized by Participant through exercise of the
Option.
7.    Electronic Delivery and Participation. The Company may, in its sole
discretion, decide to deliver any documents related to participation in the Plan
by electronic means or to request Participant’s consent to participate in the
Plan by electronic means. Participant hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or a third party
designated by the Company.
8.    Choice of Law and Venue. The Option grant and the provisions of this Award
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware without regard to such state’s conflict of laws or provisions,
as provided in the Plan. For purposes of litigating any dispute that arises
under this grant or this Award Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of Delaware and agree that such
litigation shall be conducted in the courts of New Castle County, Delaware, or
the federal courts for the United States for the District of Delaware, where
this grant is made and/or to be performed.
9.    Severability. The provisions of this Award Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
10.    Appendix. Notwithstanding any provisions in this Award Agreement, the
Option and any Shares subject to the Option shall be subject to any special
terms and conditions for Participant’s country set forth in the Appendix.
Moreover, if Participant relocates to one of the countries included in the
Appendix, the special terms and conditions for such country will apply to
Participant, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable for legal or administrative
reasons. The Appendix constitutes part of this Award Agreement.
11.    Imposition of Other Requirements. This grant is subject to, and limited
by, all applicable laws and regulations and to such approvals by any
governmental agencies or national securities exchanges as may be required.
Participant agrees that the Company shall have unilateral authority to amend the
Plan and this Award Agreement without Participant’s consent to the extent
necessary to comply with securities or other laws applicable to the issuance of
Shares. The Company reserves the right to impose other requirements on
Participant’s participation in the Plan, on the Option and on any Shares
acquired under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require Participant to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.
12.    Waiver. Participant acknowledges that a waiver by the Company of breach
of any provision of this Award Agreement shall not operate or be construed as a
waiver of any other provision of this Award Agreement, or of any subsequent
breach by Participant or any other participant in the Plan.

6



--------------------------------------------------------------------------------



13.    Acknowledgement & Acceptance within 120 Days. This grant is subject to
acceptance, within 120 days of the Grant Date, by electronic acceptance through
the website of UBS, the Company’s stock option administrator. Failure to accept
the Option within 120 days of the Grant Date may result in cancellation of the
Option.
Signed for and on behalf of the Company:


__________________________________                    
David D. Petratis
Chairman and Chief Executive Officer
Allegion plc








This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933

























7



--------------------------------------------------------------------------------



APPENDIX


ALLEGION PLC
INCENTIVE STOCK PLAN OF 2013


STOCK OPTION AWARD AGREEMENT
AND
RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR NON-U.S. PARTICIPANTS


This Appendix includes special terms and conditions applicable to Participant if
Participant is in one of the countries listed below. These terms and conditions
supplement or replace (as indicated) the terms and conditions set forth in the
Stock Option Award Agreement and/or the Restricted Stock Unit Award Agreement
(the “Award Agreement”), as applicable. Unless otherwise defined herein, the
terms defined in the Plan or the Award Agreement, as applicable, shall have the
same meanings in this Appendix. Both the Option and the RSUs shall be referred
to herein as the “Award.”
This Appendix also includes information relating to exchange control and other
issues of which Participant should be aware with respect to his or her
participation in the Plan. The information is based on the exchange control,
securities and other laws in effect in the respective countries as of October
2013. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that Participant not rely on the information herein
as the only source of information relating to the consequences of participation
in the Plan because the information may be out of date at the time the Option is
exercised or the RSUs vest or the Shares acquired under the Plan are sold.


In addition, the information is general in nature and may not apply to
Participant’s particular situation. The Company is not in a position to assure
Participant of any particular result. Accordingly, Participant is advised to
seek appropriate professional advice as to how the relevant laws in his or her
country may apply to his or her situation. Finally, if Participant is a citizen
or resident of a country other than the one in which he or she is currently
working, or if Participant transfers employment or residency to another country
after the Award is granted, the information contained herein may not be
applicable to Participant.


AUSTRALIA
Securities Law Information. If Participant acquires Shares under the Plan and
subsequently offers the Shares for sale to a person or entity resident in
Australia, such an offer may be subject to disclosure requirements under
Australian law and Participant should obtain legal advice regarding any
applicable disclosure requirements prior to making any such offer.


BELGIUM
Vesting and Exercisability. This provision replaces Section 1(e) of the Stock
Option Award Agreement:
Notwithstanding the provisions of Section 1(a) through (d) above, if
Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), all unvested
Options shall continue to vest according to their original vesting schedule and
Participant shall have 5 years from the date of termination of active employment
to exercise all vested Options.
Vesting and Issuance of Shares; Dividend Equivalents. This provision replaces
Section 1(f) of the Restricted Stock Unit Award Agreement:

8



--------------------------------------------------------------------------------



Notwithstanding the provisions of Section 1(c) through (e) above, if
Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), the Shares
subject to the RSUs shall continue to vest according to the schedule set forth
in Section 1(a), notwithstanding such termination of employment.
Acknowledgement and Acceptance within 120 Days. This provision supplements
Section 13 of the Stock Option Award Agreement:
In addition to accepting the Option electronically through the website of UBS,
the Company’s stock option administrator, Participant must sign and return one
of the following two forms regarding the acceptance of the Option:

9



--------------------------------------------------------------------------------





2013 Stock Option Award
Acceptance Form




I hereby agree to the following:
 
___ I accept the award of Stock Options offered to me on [insert grant date]. I
understand that as a result of signing this letter prior to [insert date] and
returning it to Arnaud Bollie, I will be subject to Belgian income tax(*) on 23%
of the value of the Shares underlying my award at the time of grant.
 
OR


___ I accept the award of Stock Options offered to me on [insert grant date]. I
understand that as a result of signing this letter prior to [insert date] and
returning it to Arnaud Bollie, I will be subject to Belgian income tax(*) on the
value of my award at the time of grant. In addition, I hereby undertake that I
shall not transfer the Stock Options and shall not exercise the Stock Options
before [insert date]. This undertaking is made pursuant to article 43 of the Law
of March 26, 1999, with a view to obtaining the reduced lump sum valuation
percentage of 11.5% of the value of the Shares underlying my award at the time
of grant.




Name:


______________________________________


Signature:
    
______________________________________
                            
Date:


______________________________________






In case of acceptance of your award in writing within 60 days from the Grant
Date, you are requested to fill an identical form in Dutch on which you need to
tick one of the choices above, sign, date and return the Dutch letter (hard copy
with wet signature) to Arnaud Bollie prior to [insert date].
 
(*) In both cases mentioned above, your marginal rate of income tax will apply
to and amount valued on the basis of the 11.5% or 23% valuation percentages
mentioned above. The Company understands that this benefit is, under the given
facts, not subject to Belgian social security contributions.


The Company does not provide tax advice. You are responsible to seek your own
tax advice as appropriate.



10



--------------------------------------------------------------------------------



2013 Stock Option Award






I confirm I have received an award of Stock Options offered to me on [insert
grant date]. I have been informed that my signature on an Acceptance Form prior
to [insert date] will cause the award to be taxed at the time of grant, based on
a 23% or 11.5% valuation depending on my choice to exercise or not before
[insert date].


I fully understand that by not signing the Acceptance Form that has been offered
to me by the Company prior to [insert date], my award will not be taxed at
grant. In this case, the current practice of the Belgian tax authorities(*) is
to tax the exercise of Stock Options at the marginal tax rate of the individual
at the time of exercise, whereby the taxable amount is the difference between
the fair market value of the Shares and the exercise price. In this case, social
security contributions may also be due on the taxable amount if the costs of the
Stock Options are directly or indirectly charged by the Company to the Belgian
employer or if the Company is not granting the Stock Options at its discretion
but rather at the instruction of the Belgian employer.




Name:


______________________________________


Signature:
    
______________________________________
                            






You are requested to sign and return this letter (hard copy with wet signature)
indicating your understanding of the choice made not to accept the stock option
grant within 60 days to Arnaud Bollie prior to [insert date].








(*)The Company does not provide tax advice. You are responsible to seek your own
tax advice as appropriate.



11



--------------------------------------------------------------------------------





CANADA
Form of Payment for Options. Due to legal restrictions in Canada, Participant
may not pay the exercise price or Tax-Related Items by surrendering Shares that
he or she already owns or by attesting to the ownership of Shares.


Vesting and Issuance of Shares; Dividend Equivalents. This provision supplements
Section 1 of the Restricted Stock Unit Award Agreement:


The grant of the Award does not provide any right for Participant to receive a
cash payment and the Award will be settled in Shares only.


Securities Law Information. Participant is permitted to sell Shares acquired
under the Plan through UBS or such other broker designated under the Plan,
provided that the resale of such Shares takes place outside of Canada through
the facilities of a stock exchange on which the Shares are listed. The Company's
ordinary shares are currently traded on the New York Stock Exchange which is
located outside of Canada, under the ticker symbol “ALLE” and Shares acquired
under the Plan may be sold through this exchange.


The following provisions will apply to Participant if he or she is a resident of
Quebec:


Language Consent. The parties acknowledge that it is their express wish that the
Award Agreement, including this Appendix, as well as all documents, notices, and
legal proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.


Consentement Relatif à la Langue Utilisée. Les parties reconnaissent avoir
expressément souhaité que la convention («Award Agreement») ainsi que cette
Annexe, ainsi que tous les documents, avis et procédures judiciares, éxécutés,
donnés ou intentés en vertu de, ou liés directement ou indirectement à la
présente convention, soient rédigés en langue anglaise.
Data Privacy. This provision supplements Section 5 of the Award Agreement:


Participant hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Participant further authorizes the Company, its Affiliates and UBS (or any other
stock plan service provider that may be selected by the Company to assist with
the Plan) to disclose and discuss the Plan with their respective advisors.
Participant further authorizes the Company and its Affiliates to record such
information and to keep such information in Participant’s employee file.


Foreign Asset Reporting Information. Participant is required to report his or
her foreign property on form T1135 (Foreign Income Verification Statement) if
the total value of the foreign property exceeds C$100,000 at any time in the
year. The form must be filed by April 30 of the following year. Foreign property
includes Shares acquired under the Plan and may include the Option granted under
the Plan. Participant is advised to consult with his or her personal legal
advisor to ensure compliance with applicable reporting obligations.


CHINA
Vesting and Exercisability.  The following provisions replace Section 1 of the
Stock Option Award Agreement:

12



--------------------------------------------------------------------------------



Participant’s right to purchase Shares subject to the Option shall vest [insert
vesting schedule] of the Grant Date, subject to receipt of SAFE Approval (as
defined below) and Participant’s continued employment with the Company or an
Affiliate on each such anniversary.  Subject to the provisions below, the term
of the Option shall be 10 years from the Grant Date.
Notwithstanding the foregoing or any other provision of this Stock Option Award
Agreement, the Option shall not vest unless and until the Company receives all
necessary approvals from the State Administration of Foreign Exchange (“SAFE”)
to offer equity awards in China (“SAFE Approval”).  Once SAFE Approval has been
received and provided Participant has remained employed by the Employer, the
Company or an Affiliate from the Grant Date through the date SAFE Approval is
obtained, Participant will receive vesting credit for that portion of the Option
that would have vested prior to obtaining SAFE Approval, if applicable, and the
remaining portion of the Option will vest in accordance with the schedule set
forth in this Stock Option Award Agreement.  If Participant’s employment
terminates prior to the receipt of SAFE Approval, all unvested Options will be
cancelled as of the date of termination of employment and Participant shall have
no right or interest in such Options.


If Participant’s employment terminates after the receipt of SAFE Approval,
Participant’s rights with respect to the Option after termination of
Participant’s employment shall be as set forth below:
(a)    If Participant’s employment terminates by reason of voluntary resignation
or a performance based  termination, (including, but not limited to, poor
performance or fit with the Company and/or an Affiliate or behavior or results
that are incompatible with continued employment), Participant’s right to
exercise vested Options will expire 90 days following termination of active
employment and all unvested Options shall be cancelled as of the date of
termination of active employment.
(b)    If Participant’s employment terminates involuntarily by reason of a group
termination (including, but not limited to, terminations resulting from sale of
a business or division, outsourcing of an entire function, reduction in
workforce or  closing of a facility) (a “Group Termination Event”), any unvested
Options that would have vested within 12 months following such termination of
active employment shall become fully vested, all other unvested Options shall be
cancelled as of the date of termination of active employment and all vested
Options shall remain exercisable for 6 months (or such longer period as may be
permitted by SAFE, not to exceed 3 years) following termination of active
employment.
(c)    If Participant’s employment terminates involuntarily by reason of job
elimination, substantial change in the nature of Participant’s position or job
relocation, Participant shall have 6 months (or such longer period as may be
permitted by SAFE, not to exceed 1 year) from the date of termination of active
employment to exercise vested Options  and all unvested Options will be
cancelled as of the date of termination of active employment.
(d)    If Participant’s employment terminates due to disability, all unvested
Options shall vest as of the date of such termination of employment and vested
Options shall remain exercisable for 6 months (or such longer period as may be
permitted by SAFE, not to exceed 3 years) following termination of employment .
(e)    Notwithstanding the provisions of Section 1(a) through (d) above, if
Participant’s employment terminates after attainment of age 55 with at least 5
years of service (“Retirement”), all unvested Options shall vest as of the date
of such termination of employment and vested Options shall remain exercisable
for 6 months (or such longer period as may be permitted by SAFE, not to exceed 5
years) following termination of employment.
(f)    Notwithstanding the provisions of Section 1(e) above, if Participant’s
employment terminates due to death, all unvested Options shall vest as of the
date of such termination of employment and vested Options

13



--------------------------------------------------------------------------------



shall remain exercisable for 6 months (or such longer period as may be permitted
by SAFE, not to exceed 3 years) following termination of employment.
(g)    Notwithstanding the provisions of Section 1(a) through (e) above, if
Participant’s employment terminates due to an Involuntary Loss of Job that
occurs between the Grant Date and the first anniversary of completion of the
Allegion Spinoff (i.e., December 1, 2014), any unvested Options shall become
fully vested as of the date of  such termination of employment and all vested
Options shall remain exercisable for 6 months (or such longer period as may be
permitted by SAFE, not to exceed 3 years or, if Participant has attained age 55
with at least 5 years of service as of such date, 5 years) from the date of such
termination of employment.
(h)    In the event Participant’s employment is terminated for cause, all
Options, whether vested or unvested, shall be cancelled immediately upon
termination of active employment.  For purposes of this Section 1(h), “cause”
shall mean (i) any action by Participant involving willful malfeasance or
willful gross misconduct having a demonstrable adverse effect on the Company or
an Affiliate; (ii) Participant being convicted of a felony under the laws of the
United States or any state or district (or the equivalent in any foreign
jurisdiction); or (iii) any material violation of the Company’s code of conduct,
as in effect from time to time.
(i)    In no event shall any portion of the Options be exercisable more than 10
years after the Grant Date.
Form of Payment for Options. To facilitate compliance with any applicable laws
or regulations in China, Participant will be required to pay the exercise price
through the delivery of irrevocable instructions to a broker to sell all of the
Shares obtained upon exercise of the Option and to deliver promptly to the
Company an amount out of the proceeds of such sale equal to the aggregate
exercise price for the Shares being purchased. The remaining proceeds of the
sale of the Shares, less any Tax-Related Items and broker’s fees or commissions,
will be remitted to Participant in accordance with any applicable exchange
control laws and regulations. The Company reserves the right to allow additional
forms of payment depending on the development of local law.


Vesting and Issuance of Shares; Dividend Equivalents.  The following provisions
replace Section 1 of the Restricted Stock Unit Award Agreement:
(a)    Participant’s right to receive Shares subject to the RSUs shall vest in
three equal installments on each of the first three anniversaries of the Grant
Date (each anniversary being a “Vesting Date”), subject to receipt of SAFE
Approval (as defined below) and Participant’s continued employment with the
Company or an Affiliate on each such anniversary.
Notwithstanding the foregoing or any other provision of this Restricted Stock
Unit Award Agreement, Participant’s right to receive Shares subject to the RSUs
shall not vest unless and until the Company receives all necessary approvals
from the State Administration of Foreign Exchange (“SAFE”) to offer equity
awards in China (“SAFE Approval”).  Once SAFE Approval has been received and
provided Participant has remained employed by the Employer, the Company or an
Affiliate from the Grant Date through the date SAFE Approval is obtained,
Participant will receive vesting credit for that portion of Shares subject to
the RSUs that would have vested prior to obtaining SAFE Approval, if applicable,
and the remaining portion of Shares subject to the RSUs will vest in accordance
with the schedule set forth in this Restricted Stock Unit Award Agreement.  If
Participant’s employment terminates prior to the receipt of SAFE Approval, all
unvested RSUs shall be forfeited as of the date of termination of employment and
Participant shall have no right to or interest in such RSUs or the underlying
Shares.
(b)    Participant shall be entitled to receive an amount equal to any cash
dividend paid by the Company upon one Share for each RSU held by Participant
when such dividend is paid (“Dividend Equivalent”), provided

14



--------------------------------------------------------------------------------



that, (i) Participant shall have no right to receive the Dividend Equivalents
unless and until the associated RSUs vest, (ii) Dividend Equivalents shall not
accrue interest, and (iii) Dividend Equivalents shall be paid in cash at the
time that the associated RSUs vest.
(c)    If, after receipt of SAFE Approval, Participant’s employment terminates
involuntarily by reason of a group termination (including, but not limited to,
terminations resulting from sale of a business or division, outsourcing of an
entire function, reduction in workforce or  closing of a facility) (a “Group
Termination Event”), the number of Shares subject to the RSUs that would have
vested within 12 months of termination of Participant’s active employment shall
vest as of the date of termination of active employment (such date also being a
“Vesting Date”) and all other RSUs and associated Dividend Equivalents shall be
forfeited as of the date of termination of active employment, and Participant
shall have no right to or interest in such RSUs, the underlying Shares or any
associated Dividend Equivalents.
(d)    If, after receipt of SAFE Approval,  Participant’s employment terminates
due to an Involuntary Loss of Job that occurs between the Grant Date and the
first anniversary of completion of the Allegion Spinoff (i.e., December 1,
2014), the Shares subject to the RSUs that have not yet vested shall vest as of
the date of such termination of employment (such date also being a “Vesting
Date”).
(e)    If, after receipt of SAFE Approval, Participant’s employment terminates
by reason of disability, the Shares subject to the RSUs that have not yet vested
shall vest as of the date of such termination of employment (such date also
being a “Vesting Date”).
(f)    Notwithstanding the provisions of Section 1(c) through (e) above, if,
after receipt of SAFE approval, Participant’s employment terminates after
attainment of age 55 with at least 5 years of service (“Retirement”), the Shares
subject to the RSUs that have not yet vested shall vest as of the date of such
termination of employment (such date also being a “Vesting Date”).
(g)    Notwithstanding the provisions of Section 1(f) above, if, after receipt
of SAFE Approval, Participant’s employment terminates due to death, the Shares
subject to the RSUs that have not yet vested shall vest as of the date of such
termination of employment (such date also being a “Vesting Date”).
(h)    If Participant’s employment terminates (i) for any reason or in any
circumstances other than those specified in Section 1(c) through (g) above or
(ii) for cause in the circumstances specified in Section 1(f) above, all
unvested RSUs and associated Dividend Equivalents shall be forfeited as of the
date of termination of active employment and Participant shall have no right to
or interest in such RSUs, the underlying Shares or any associated Dividend
Equivalents.  For purposes of this Section 1(h), “cause” shall mean (x) any
action by Participant involving willful malfeasance or willful gross misconduct
having a demonstrable adverse effect on the Company or an Affiliate; (y)
Participant being convicted of a felony under the laws of the United States or
any state or district (or the equivalent in any foreign jurisdiction); or (z)
any material violation of the Company’s code of conduct, as in effect from time
to time.
(i)    On or as soon as administratively practicable following each Vesting
Date, the Company shall cause to be issued to Participant Shares with respect to
the RSUs that become vested on such Vesting Date.  Such Shares shall be fully
paid and non-assessable.  Participant will not have any of the rights or
privileges of a shareholder of the Company in respect of any Shares subject to
the RSUs unless and until such Shares have been issued to Participant.
(j)    To facilitate compliance with any applicable laws or regulations in
China, Participant agrees and acknowledges that the Company (or a brokerage firm
instructed by the Company, if applicable) is entitled to (i) immediately sell
all Shares issued to Participant at vesting (on Participant’s behalf and at
Participant’s direction pursuant to this authorization), either at the time of
vesting or when Participant ceases employment

15



--------------------------------------------------------------------------------



with the Employer, the Company or an Affiliate, or (ii) require that any Shares
acquired under the Plan be held with a Company-designated broker until such
shares are sold. Without limitation to the foregoing, if Participant’s
employment terminates and Participant holds or acquires any Shares at that time,
Participant (or, in circumstances where Participant’s employment terminates due
to death, Participant’s estate or the person(s) who acquired the right to the
Shares under applicable law) will be required to sell all Shares prior to the
last trading day of the fifth month following termination of employment. If the
Shares have not been sold by such date, the Company-designated broker will
automatically sell all Shares on Participant’s behalf on or as soon as
practicable after the last trading day of the fifth month following termination
of employment and in no event later than six months following termination of
employment. Participant also agrees to sign any agreements, forms and/or
consents that may be reasonably requested by the Company (or the
Company’s designated brokerage firm) to effectuate the sale of the Shares
and acknowledges that neither the Company nor the designated brokerage firm is
under any obligation to arrange for such sale of the Shares at any particular
price (it being understood that the sale will occur at the then-current market
price) and that broker’s fees or commissions may be incurred in any such sale.
In any event, when the Shares acquired under the Plan are sold, the proceeds of
the sale of the Shares, less any Tax-Related Items and broker’s fees or
commissions, will be remitted to Participant in accordance with applicable
exchange control laws and regulations.
Exchange Control Restrictions. Participant understands and agrees that, if he or
she is a PRC national and subject to exchange control restrictions in China, he
or she will be required to immediately repatriate the proceeds of the sale of
Shares and any cash dividends or Dividend Equivalents to China. Participant
further understands that the repatriation of such funds may need to be effected
through a special exchange control account established by the Company or an
Affiliate and he or she hereby consents and agrees that such funds may be
transferred to such special account prior to being delivered to Participant’s
personal account. Participant also understands that the Company will deliver any
sale proceeds, cash dividends or Dividend Equivalents to Participant as soon as
practicable, but that there may be delays in distributing the funds due to
exchange control requirements in China. Proceeds may be paid to Participant in
U.S. dollars or local currency at the Company’s discretion. If the proceeds are
paid in U.S. dollars, Participant will be required to set up a U.S. dollar bank
account in China so that the proceeds may be deposited into this account. If the
proceeds are paid in local currency, the Company is under no obligation to
secure any particular currency conversion rate and the Company may face delays
in converting the proceeds to local currency due to exchange control
restrictions, and Participant agrees to bear any currency fluctuation risk
between the time the Shares are sold and the time (i) the Tax-Related Items are
converted to local currency and remitted to the tax authorities and/or (ii) the
net proceeds are converted to local currency and distributed to Participant.
Participant further agrees to comply with any other requirements that may be
imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in China.


FRANCE
Award Not Tax-Qualified. The Award is not intended to be French tax-qualified.


Vesting and Exercisability. This provision replaces Section 1(e) of the Stock
Option Award Agreement:
Notwithstanding the provisions of Section 1(a) through (d) above, if
Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), all unvested
Options shall continue to vest according to their original vesting schedule and
Participant shall have 5 years from the date of termination of active employment
to exercise all vested Options.

16



--------------------------------------------------------------------------------



Vesting and Issuance of Shares; Dividend Equivalents. This provision replaces
Section 1(f) of the Restricted Stock Unit Award Agreement:
Notwithstanding the provisions of Section 1(c) through (e) above, if
Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), the Shares
subject to the RSUs shall continue to vest according to the schedule set forth
in Section 1(a), notwithstanding such termination of employment.
Consent to Receive Information in English. In accepting the Award, the
Participant confirms having read and understood the documents relating to the
Award (the Plan and the Award Agreement including this Appendix), which were
provided in English. The Participant accepts the terms of those documents
accordingly.


En acceptant cette Attribution, le Participant confirme avoir lu et compris les
documents relatifs à cette Attribution (le Plan, le Contrat d’Attribution
incluant cette Annexe), qui ont été remis en langue anglaise. Le Participant
accepte les termes de ces documents en conséquence.


Foreign Account Reporting Information. Participant is required to report any
foreign accounts, whether open, current or closed, to the French tax authorities
when filing his or her annual tax return.
HONG KONG
Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”).


Securities Law Information. The Award and the Shares issued upon exercise of the
Option or vesting of the RSUs do not constitute a public offering of securities
under Hong Kong law and are available only to employees of the Company or its
Affiliates.


The Award Agreement, including this Appendix, the Plan and other incidental
communication materials have not been prepared in accordance with and are not
intended to constitute a “prospectus” for a public offering of securities under
the applicable securities legislation in Hong Kong, nor have the documents been
reviewed by any regulatory authority in Hong Kong. If Participant has questions
about any of the contents of the Award Agreement, including this Appendix, or
the Plan, he or she should contact a legal or other professional advisor.


ITALY
Form of Payment for Options. Due to legal restrictions in Italy, Participant
will be required to pay the exercise price through the delivery of irrevocable
instructions to a broker to sell all of the Shares obtained upon exercise of the
Option and to deliver promptly to the Company an amount out of the proceeds of
such sale equal to the aggregate exercise price for the Shares being purchased.
The remaining proceeds of the sale of the Shares, less any Tax-Related Items and
broker’s fees or commissions, will be remitted to Participant. The Company
reserves the right to allow additional forms of payment depending on the
development of local law.


Vesting and Exercisability. This provision replaces Section 1(e) of the Stock
Option Award Agreement:
Notwithstanding the provisions of Section 1(a) through (d) above, if
Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), all unvested
Options shall continue to vest according to their original vesting schedule and
Participant shall have 5 years from the date of termination of active employment
to exercise all vested Options.

17



--------------------------------------------------------------------------------



Vesting and Issuance of Shares; Dividend Equivalents. This provision replaces
Section 1(f) of the Restricted Stock Unit Award Agreement:
Notwithstanding the provisions of Section 1(c) through (e) above, if
Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), the Shares
subject to the RSUs shall continue to vest according to the schedule set forth
in Section 1(a), notwithstanding such termination of employment.
Data Privacy. This provision replaces Section 5 of the Award Agreement.


Participant understands that the Employer, the Company and any Affiliate may
hold certain personal information about Participant, including, but not limited
to, Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company or any Affiliate,
details of all Awards, or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in Participant’s favor and
will process such data for the exclusive purpose of implementing, managing and
administering the Plan (“Data”) and in compliance with applicable laws and
regulations.


Participant also understands that providing the Company with Data is mandatory
for compliance with local law and necessary for the performance of the Plan and
that Participant’s refusal to provide such Data would make it impossible for the
Company to perform its contractual obligations and may affect Participant’s
ability to participate in the Plan. The Controller of personal data processing
is Allegion plc, with registered offices at Earlsfort Centre, Earlsfort Terrace,
Dublin, Ireland.


Participant understands that Data will not be publicized, but it may be
accessible by the Employer and its internal and external personnel in charge of
processing of such Data and by the data processor (the “Processor”), if any. An
updated list of Processors and other transferees of Data is available upon
request from the Employer. Furthermore, Data may be transferred to banks, other
financial institutions, or brokers involved in the management and administration
of the Plan. Participant understands that Data may also be transferred to the
independent registered public accounting firm engaged by the Company.
Participant further understands that the Company and/or any Affiliate will
transfer Data among themselves as necessary for the purpose of implementing,
administering and managing Participant’s participation in the Plan, and that the
Company and/or any Affiliate may each further transfer Data to third parties
assisting the Company in the implementation, administration, and management of
the Plan, including any requisite transfer of Data to a broker or other third
party with whom Participant may elect to deposit any Shares acquired at exercise
of the Option and/or vesting of the RSUs. Such recipients may receive, possess,
use, retain, and transfer Data in electronic or other form, for the purposes of
implementing, administering, and managing Participant’s participation in the
Plan. Participant understands that these recipients may be acting as
controllers, Processors or persons in charge of processing, as the case may be,
in accordance with local law and may be located in or outside the European
Economic Area in countries such as in the United States that might not provide
the same level of protection as intended under Italian data privacy laws. Should
the Company exercise its discretion in suspending all necessary legal
obligations connected with the management and administration of the Plan, it
will delete Data as soon as it has completed all the necessary legal obligations
connected with the management and administration of the Plan.


Participant understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.



18



--------------------------------------------------------------------------------



The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require Participant’s
consent thereto as the processing is necessary to performance of contractual
obligations related to implementation, administration and management of the
Plan. Participant understands that, pursuant to Section 7 of the Legislative
Decree no. 196/2003, Participant has the right to, including but not limited to,
access, delete, update, correct, or terminate, for legitimate reason, the Data
processing. Participant should contact the Employer in this regard.


Furthermore, Participant is aware that Data will not be used for direct
marketing purposes. In addition, Data provided can be reviewed and questions or
complaints can be addressed by contacting Participant’s human resources
department.


Foreign Asset Reporting Information. Italian residents who, at any time during
the fiscal year, hold investments abroad and/or foreign financial assets (e.g.,
vested Options, Shares, cash) which may generate income taxable in Italy are
required to report such investments and assets on their annual tax returns
(UNICO Form, RW Schedule) or on a special form if no tax return is due. These
reporting obligations also apply to Italian residents who are the beneficial
owners of the investments abroad or foreign financial assets. These reporting
requirements have recently been amended and further regulations and
clarifications are expected. Participant is advised to consult with his or her
personal legal advisor to ensure compliance with applicable reporting
obligations.


MEXICO
Labor Law Policy and Acknowledgment. In accepting the Award, Participant
expressly recognizes that Allegion plc, with registered offices at Block D,
Iveagh Court, Harcourt Road, Dublin 2, Ireland, is solely responsible for the
administration of the Plan and that Participant’s participation in the Plan and
acquisition of Shares do not constitute an employment relationship between
Participant and the Company since Participant is participating in the Plan on a
wholly commercial basis and Participant’s sole Employer is a Mexican Subsidiary
or Affiliate of the Company (“Allegion-Mexico”). Based on the foregoing,
Participant expressly recognizes that the Plan and the benefits that Participant
may derive from his or her participation in the Plan do not establish any rights
between Participant and Allegion-Mexico, and do not form part of the employment
conditions and/or benefits provided by Allegion-Mexico and any modification of
the Plan or its termination shall not constitute a change or impairment of the
terms and conditions of Participant’s employment.
Participant further understands that his or her participation in the Plan is a
result of a unilateral and discretionary decision of the Company; therefore, the
Company reserves the absolute right to amend and/or discontinue Participant’s
participation at any time without any liability to Participant.
Finally, Participant hereby declares that he or she does not reserve any action
or right to bring any claim against the Company for any compensation or damages
regarding any provision of the Plan or the benefits derived under the Plan, and
Participant therefore grants a full and broad release to the Company, its
Affiliates, branches, representation offices, its shareholders, officers, agents
or legal representatives with respect to any claim that may arise.
Política de la Ley Laboral y Reconocimiento. Aceptando este Premio (Award), el
Participante reconoce expresamente que Allegion plc, con oficinas registradas
ubicadas a Block D, Iveagh Court, Harcourt Road, Dublin 2, Ireland, es el único
responsable de la administración del Plan y que participación del
Participante en el mismo y la adquisición de Acciones no constituye de ninguna
manera una relación laboral entre el Participante y la Compañía, debido a que la
participación de esa persona en el Plan deriva únicamente de una relación
comercial y el único Patrón del participante es una Subsidiaria o Afiliada
Mexicana de la Compañía

19



--------------------------------------------------------------------------------



(“Allegion-México”). Derivado de lo anterior, el Participante
reconoce expresamente que el Plan y los beneficios que pudieran derivar para el
Participante por su participación en el mismo, no establecen ningún derecho
entre el Participante e Allegion-México, y no forman parte de las condiciones
laborales y/o prestaciones otorgadas por Allegion-México, y cualquier
modificación al Plan o la terminación del mismo de ninguna manera podrá ser
interpretada como una modificación o desmejora de los términos y condiciones de
trabajo del Participante.
Asimismo, el Participante reconoce que su participación en el Plan es resultado
de la decisión unilateral y discrecional de la Compañía, por lo tanto, la
Compañía se reserva el derecho absoluto para modificar y/o discontinuar la
participación del Participante en cualquier momento, sin ninguna responsabilidad
hacia el Participante.
Finalmente el Participante manifiesta que no se reserva ninguna acción o derecho
que ejercitar en contra dela Compañía, por cualquier compensación o daños o
perjuicios en relación con cualquier disposición del Plan o de los beneficios
derivados del mismo, y en consecuencia exime amplia y completamente a la
Compañía, sus Afiliadas, sucursales, oficinas de representación, sus
accionistas, administradores, agentes y representantes legales con respecto a
cualquier reclamo que pudiera surgir.
NEW ZEALAND


There are no country-specific provisions.
TURKEY
Securities Law Information.  Under Turkish law, Participant is not permitted to
sell any Shares acquired under the Plan in Turkey.  The Shares are currently
traded on the New York Stock Exchange, which is located outside of Turkey, under
the ticker symbol “ALLE” and the Shares may be sold through this exchange.
Exchange Control Information. Turkish residents are required to use a financial
intermediary institution approved under the Capital Market Law to acquire or
sell shares traded on a foreign market. This requirement should not apply to the
acquisition of shares pursuant to RSUs as such shares are generally acquired
without consideration paid by Participant. 


UNITED KINGDOM (THE “U.K.”)
Vesting and Exercisability. This provision replaces Section 1(e) of the Stock
Option Award Agreement:
Notwithstanding the provisions of Section 1(a) through (d) above, if
Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), all unvested
Options shall continue to vest according to their original vesting schedule and
Participant shall have 5 years from the date of termination of active employment
to exercise all vested Options.
Vesting and Issuance of Shares; Dividend Equivalents. This provision replaces
Section 1(f) of the Restricted Stock Unit Award Agreement:
Notwithstanding the provisions of Section 1(c) through (e) above, if
Participant’s employment terminates due to retirement under the retirement
provisions of local law in Participant’s country (“Retirement”), the Shares
subject to the RSUs shall continue to vest according to the schedule set forth
in Section 1(a), notwithstanding such termination of employment.
Responsibility for Taxes. This provision supplements Section 3 of the Award
Agreement:

20



--------------------------------------------------------------------------------





If payment or withholding of the income tax due in connection with the Award is
not made within ninety (90) days of the event giving rise to the income tax
liability or such other period specified in Section 222(1)(c) of the U.K. Income
Tax (Earnings and Pensions) Act 2003 (the “Due Date”), the amount of any
uncollected income tax will constitute a loan owed by Participant to the
Employer, effective on the Due Date. Participant agrees that the loan will bear
interest at the then-current Official Rate of Her Majesty’s Revenue and Customs
(“HMRC”), it will be immediately due and repayable, and the Company or the
Employer may recover it at any time thereafter by any of the means referred to
in the Section 3 of the Award Agreement. Notwithstanding the foregoing, if
Participant is a director or executive officer of the Company (within the
meaning of Section 13(k) of the Act), he or she will not be eligible for such a
loan to cover the income tax liability. In the event that Participant is such a
director or executive officer and the income tax is not collected from or paid
by Participant by the Due Date, the amount of any uncollected income tax will
constitute a benefit to Participant on which additional income tax and national
insurance contributions will be payable. Participant is responsible for
reporting and paying any income tax due on this additional benefit directly to
HMRC under the self-assessment regime and for paying the Company or the Employer
(as applicable) for the value of any employee national insurance contribution
due on this additional benefit, which may be collected from Participant by the
Company or the Employer at any time thereafter by any of the means referred to
in Section 3 of the Award Agreement.





21

